DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed November 12, 2021.  Currently Claims 1-20 are pending.  Claims 1 and 10 are the independent claims.  The instant application is a continuation of Application No. 17315122 now U.S. Patent No. 11205186.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Automatic Execution of Financial Instrument Order Based on User Preferences with a Single User Action Utilizing Artificial Intelligence









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 10, the claims are directed to the abstract idea of performing a single user action/request (preamble “A computer-implanted method of executing a user request” – Claim 1). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, performing a user action/request (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to executing an order (presumable a financial market transaction – e.g. stock order) based on user preferences, wherein performing a user action/request is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “processing”, “generating”, and “executing” recite functions of the performing a user action/request are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 10 and 20 appears to be executing of user financial market transactions (e.g. execution orders, market orders, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: online application, and user device.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  online application (software) and user device.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's performing a user action/request in the general field of order execution and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited online application (software) and user device the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining one or more user settings, processing data, generating an instruction to perform the single action and executing the user request (single action) all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of an online application and a user device nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving user preference information, and generating/providing an electronic notification are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic user device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic user device is recited at a high level of generality merely performs generic computer functions of receiving data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9 and 11-16, the claims are directed to the abstract idea of performing a user action/request and merely further limit the abstract idea claimed in independent claims 1 and 10.  
Claims 2 and 11 further limit the abstract idea by limiting the received user preference information to risk, financial, or demographic information (a more detailed abstract idea remains an abstract idea).  Claims 3 and 12 further limits the risk information to a timing preference, amount, frequency, frequency over time, broker and market preference to executing the user request/single action (a more detailed abstract idea remains an abstract idea).   Claims 4 and 13 further limit the abstract idea by providing periodic notification to the user device (a more detailed abstract idea remains an abstract idea). Claims 5 and 14 further limit the abstract idea by limiting the providing the data condition in a notification providing to a plurality of entities.  Claims 6 and 15 further limit the abstract idea by limiting the user setting to a risk profile, or upcoming o prior events associated with a user financial condition (a more detailed abstract idea remains an abstract idea).   Claims 7 and 16 further limit the abstract by receiving data from a plurality of alternate data providers (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  


Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 10, Claims 1 and 10 recite “information on whether the order executed as a single transaction” in claims 1 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interpreted the claim to read “an order” for the purposes of examination.  Appropriate correction required.

Regarding Claims 1 and 10, Claims 1 and 10 recite “over the course of a time period” in claims 1 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interpreted the claim to read “over a time period” for the purposes of examination.  Appropriate correction required.

Regarding Claims 1 and 10, Claims 1 and 10 recite “identify one of the one or more brokers or the one or more markets” in claims 1 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interpreted the claim to read “identify one or more brokers or one or markets” for the purposes of examination.  Appropriate correction required.


Regarding claims 1 and 10, the phrase "in a machine readable form such that it can be accessed and applied to the user request” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1 and 10, the claims recite “processing data to determine a data condition wherein to determine the data condition of plurality of alternate data inputs of different types are processed and normalized and applied to a series of operations to generate a forecast, expected value or a recommendation having a degree of confidence” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of applying a series of ‘operations’ (to processed and normalized data) to generate a forecast or expected value or recommendation have a degree of confidence as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While specification Paragraphs 91 and 92 discussing a verification step related to verification a classified data to confirm the labeling is correct and that the classification has been verified to a threshold confidence level is in no way related to the step of “processing data to determine a data condition wherein to determine the data condition of plurality of alternate data inputs of different types are processed and normalized and applied to a series of operations to generate a forecast, expected value or a recommendation having a degree of confidence” as claimed.  
While Specification Paragraphs 148 and 155 discuss periodically distributing push notifications that may provide an indication of the degree of confidence this brief mention of a push notification having confidence data is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 169 discloses at a very high level that processing of the data is performed in order to generate a forecast or expected value or a recommendation and that this data may also have an associated degree of confidence.  Nowhere in this paragraph, like the remainder of Applicant’s disclosure, is there any detail on the ‘series operations’ performed in order to generate a forecast, expected value or recommendation much alone providing a confidence level for a generated forecast, expected value or recommendation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similar to Specification Paragraph 169, Specification Paragraph 184 merely states that a series of operations is applied (to processed/normalized data) to generate a forecast, expected value or recommendation having a degree of confidence without any discussion at any level as to what those ‘series of operations’ are that enables one to generate a forecast, expected value or recommendation much along generate a forecast, expected value or recommendation having an associated confidence level as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “processing data to determine a data condition wherein to determine the data condition of plurality of alternate data inputs of different types are processed and normalized and applied to a series of operations to generate a forecast, expected value or a recommendation having a degree of confidence” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a forecast, expected value or recommendation OR HOW to generate a forecast/expected value/recommendation with an associated degree of confidence).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “processing data to determine a data condition wherein to determine the data condition of plurality of alternate data inputs of different types are processed and normalized and applied to a series of operations to generate a forecast, expected value or a recommendation having a degree of confidence” as claimed.

Regarding Claims 9 and 16,  the claims recite “receiving, by a modelling system, the standardized data and the company financial data, the modelling system including one or more handle generators and forecast builders that are applied to the artificial intelligence-based system that employs the neural networks to generate, as an output, a forecast;” and subsequently “receiving the output as the forecast, comprising one or more revenue predictions, to generate a final output as the forecast or the expected value or the recommendation.” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of handle generators and forecast builders that are applied to the artificial intelligence based system that employs neural networks to generate a forecast and to generate a final output as the forecast, expected value or the recommendation as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Handle generators and forecast builders that apply AI to generate forecast P14, 55

As discussed above Applicant’s specification fails to disclose a specific algorithm for generating a forecast, expected value or recommendation much alone generating a forecast, expected value or recommendation utilizing handle generators, forecast builders, artificial intelligence that employs neural network to generate a forecast.
While specification Paragraphs 14 and 55 tangentially disclose “handle generators and forecast builders”, neither of these two paragraphs, like the remainder of Applicant’s specification discloses any details as to what the handle generators and forecast builders much alone how such ‘black boxes’ are capable of forecasting revenue predictions, utilizing AI/neural networks or the like as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “receiving, by a modelling system, the standardized data and the company financial data, the modelling system including one or more handle generators and forecast builders that are applied to the artificial intelligence-based system that employs the neural networks to generate, as an output, a forecast;” and subsequently “receiving the output as the forecast, comprising one or more revenue predictions, to generate a final output as the forecast or the expected value or the recommendation.” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a forecast, expected value or recommendation OR HOW to utilize handle generators and forecast builders applied to an AI system that employs neural networks to output a forecast).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “receiving, by a modelling system, the standardized data and the company financial data, the modelling system including one or more handle generators and forecast builders that are applied to the artificial intelligence-based system that employs the neural networks to generate, as an output, a forecast;” and subsequently “receiving the output as the forecast, comprising one or more revenue predictions, to generate a final output as the forecast or the expected value or the recommendation.”  as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steffes, U.S. Patent Publication No. 2021/0090173 in view of Hogan, U.S. Patent Publication No. 20130117198.

Regarding Claims 1 and 10, Steffes discloses a computer-implemented method of executing a user request and/or an automated user request (Figure 1) comprising:
Receiving, by an online application (Paragraphs 49-51, 86; Figure 5) associated with a user device user preference (e.g. questionnaire, preferred advisor, etc.; Paragraph 34, 49-51; Figures 14, 15, 20) information (data);
Based on the received user preference information determining one or more user settings (data, profile, parameters, etc.) wherein the one or more user settings is assembled and stored in a database (Figure 1; Paragraphs 34, 47, 81) as a series of preferences OR thresholds (e.g. triggers; Figure 2A, Elements 108, 110; Paragraph 65, 71; Claim 1 - triggers) OR parameters in a machine readable form such that it can be accessed and applied to the user request, so that the user request is executed without user input of the preferences at a time of the user request (e.g. auto balance/rebalance portfolio; Paragraphs 31, 33, 80, 81; Figures 3, 4);
Processing data to determine a data condition (value, characteristic, attribute, level, etc.; Figure 3, Element 204; Figure 4, Element 304; Paragraphs 56, 65) wherein to determine the data condition of plurality of alternate data inputs of different types (Figure 2a; multiple economic data sources; Paragraphs 47, 55, 58-61, 71) are processed and normalized (smoothed, standardized, organized, shifted, scaled, etc.; Figure 2a, Element 104; Paragraphs 32, 56, 70) and applied to a series of operations to generate a forecast OR expected value OR a recommendation (advice, suggestion, etc.; Figure 2A, Elements 114, 120) having a degree of confidence (e.g. alert level or probability; Paragraphs 63-65, 72, 87; Figures 6, 7) and the data condition is compared with third party information (Figures 8-13; Claim 1);
Generating an electronic notification indicative of the data condition and providing the electronic notification to the user device wherein the electronic notification includes the data condition compared with the third party information (Figures 9-13), a confidence indicator associated with the data condition (e.g. alert levels – Paragraphs 63, 64; Figure 7; e.g. probability, Paragraph 87) and a user prompt (query) to perform a single action (Figures 3, 6, 7; Paragraphs 50, 54, 88);
In response to a single user input to the user device to select the user prompt to perform the single action, the user device generating an instruction to execute the user request (Claim 1; Figure 3; Figure 4, Elements 316, 318; Paragraphs 53, 54, 80, 81); 
In response to an automated determination to perform the single action, the user device generation an automated instruction to executed the automated user request (Claim 10; Figure 4, Element 314; Paragraphs 33, 53, 54, 81); and
Based on the instructions executing the user request based on the determined one or more user settings that include executing the order immediately or at a later time (e.g. automatic rebalance, vs. call to advisor; Paragraphs 53, 54, 80, 81;) and identify one or more brokers (Paragraphs 34, 51, 80, 83) OR one or more markets (e.g. accounts, financial institution; Paragraphs 34, 51, 80, 83).

While user settings/preferences for timing, frequency and the like for financial instrument orders/trades is old, well-known and very common Steffes does not disclose that the user settings including executing an order immediately or at a later time, executing a single or plurality of orders and/or executing orders/transactions distributed over time as claimed.  Support for this old and well-known fact can be found in at least the following references:  Schmitt, U.S. Patent Publication No. 2015/0356679; Tanaka et al., U.S. Patent Publication no. 2018/0225767; and Bhogal et al., U.S. Patent Publication No. 2013/0073413.

Hogan, from the same field of endeavor of financial instrument order execution, discloses a system and method comprising: based on the instructions executing the user request based on the determined one or more user settings that include information on whether an order is executed immediately OR at a later time; whether the order is executed as a single transaction OR a plurality of transactions; IF a plurality of transactions is request whether the timing and amount are evenly or unevenly distributed over a time period, whether any price limits OR patterns in the case of an uneven distribution amount over a time period (Paragraphs 65, 67, 69; Figure 2, 3A, 3B, 5).

It would have been obvious to one skilled in the art that they system/method as disclosed by Steffes would have benefited from taking into account a plurality of old and well-known market order execution (trades) settings including but not strictly limited to executing an order immediately or at a later time, executing a single or plurality of orders and/or executing orders/transactions distributed over time in view of the disclosure of Hogan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 9, Steffes discloses a computer implemented method wherein the user preference information comprises risk, financial, and demographic information received from the user (Paragraphs 34, 49-51; Figures 14, 15, 20).

Regarding Claims 3 and 10, Steffes discloses a computer implemented method wherein the risk information a broker and market preference preferences to execute the user request (Paragraphs 34, 51, 80, 83; Figure 20).

Steffes does not disclose timing/frequency preferences as claimed.

Hogan, from the same field of endeavor of executing a user action, discloses a system and wherein risk information comprises timing, frequency, amount, and frequency over a prescribed period preferences to execute the user request (Paragraphs 65, 67, 69; Figure 2, 3A, 3B, 5).

Regarding claims 4 and 11, Steffes discloses a computer implemented method wherein the notification is provided via the online application on a periodic basis at a prescribed time (Paragraphs 50, 85, 88; Figure 6).

Regarding Claims 5 and 12, Steffes discloses a computer implemented method wherein the notification is provided for a plurality of entities provided in their user preferences and the user prompt includes the request for all of the plurality of entities (i.e. one or more remote user devices or financial advisors/custodians; Paragraphs 49-51, 53; Figure 1).

Regarding Claims 6 and 13, Steffes discloses a computer implemented method wherein the user device comprises an automobile OR a home device (Figure 1, Paragraphs 31, 49) and the user prompt comprises an audio command (Paragraph 50).

Regarding Claims 7 and 14, while the utilization of privacy gestures (e.g. unlock pattern for mobile phones) is old, very-well known and widely implemented Steffes does not disclose a privacy gesture as claimed.

Official notice is taken privacy preserver gestures provided by users (e.g. unlock/lock patterns for smartphones) are old and very well known.  Support for this old and well-known fact can be found in at least the following references:  Chaundhri et al., U.S. Patent Publication No., 20070150842 and Proud et al., U.S. Patent Application No. 20140245784 (Paragraph 315).  

Accordingly it would have been obvious to one skilled in the art that the system and method as disclosed by Steffes and Hogan would have benefited from utilizing any of a plurality of well-known security/privacy settings including but not strictly limited to gestures in view of Official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Regarding Claims 8 and 15, Steffes discloses a computer implemented method wherein the user setting is determined based on user preferences associated with a risk profile of the user and upcoming or prior user events associated with a financial condition (Figures 14, 15, 20; Paragraphs 34, 49-51).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683